DETAILED ACTION
This action is in response to the reply received June 14, 2022. After consideration of applicant's amendments and/or remarks:
Claims 1-12 and 17-23 are rejected under 35 USC § 103.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over Medalion et al., U.S. PG-Publication No. 2021/0125615 A1, in view of Muthusrinivasan et al., U.S. Patent No. 8,561,185 B1, further in view of Cai et al., U.S. PG-Publication No. 2018/0032753 A1.

Claim 1
	Medalion discloses a method comprising: generating a text classification model using a plurality of training sample, each training sample of the plurality of training samples comprising a sequence of n words and a label indicating a text classification for the sequence of n words. Medalion discloses "a method for detecting personally identifiable information" (PII) using "one or more bidirectional long short-term memory (BiLSTM) neural network models." Id. at ¶ 7. The model is "trained on labelled datasets including PII to identify the PII both directly and by context." Id. at ¶ 34. Training data comprises a "text string (e.g. a sentence, phrase, utterance, statement, or the like)" that is labeled with a Boolean value "regarding PII presence." Id. at ¶¶ 42-43.
	Medalion discloses in response to … receiving a text input by a user … predicting, using the text classification model, a text category for [a] first sequence of words. Figure 4 illustrates "method 400 for detecting personally identifiable information." At 402-404, "text strings associated with a user support session" are received and provided to the BiLSTM neural network model. At 406, the BiLSTM neural network output indicates "one or more text data elements in the plurality of text strings comprising predicted personally identifiable information." Id. at ¶¶ 96-100; See Also ¶ 88 (machine learning models "output predicted PII text, or likelihoods or probabilities that analyzed text data elements … are PII").
	Medalion discloses determining whether the predicted text category for the first sequence of words is private. The "predicted PII output … may be processed by flagger/redactor 110" to "generate redacted text strings, which are sent … to replace the un-redacted text strings that include PII." Id. at ¶ 90; See Also ¶ 103 (redacting text elements comprising PII). Text predicted to contain PII is redacted by the system (i.e. redacted text elements are determined to be private information).
	Medalion discloses responsive to a determination that the predicted text category is not private … using the first sequence of words. Conversely, text predicted to not contain PII is not redacted by the system (i.e. the text elements are used normally).
	Medalion does not expressly disclose generating a first sequence of words from the text input by applying a sliding window to the text input. 
	Muthusrinivasan discloses generating a first sequence of words from the text input by applying a sliding window to the text input. Muthusrinivasan discloses "methods for detecting certain types of personally identifiable information included in resource content." Muthusrinivasan, 1:65-67. In one embodiment, regular expressions are "used to match strings of text … that correspond[] to PII type information." Id. at 6:61-63. The method uses a parser 302 to "parse[] the content of [a] resource for inspection by the PII … detector." The "parser uses a sliding window to parse the content of the resource," and "can use a sliding window of up to m words." Parser 302 uses the sliding window by selecting the first m words, and then "processing the data to detect PII type information." The sliding window moves by deleting one or the selected words and adding a next word in the sequence of the content. Id. at 7:5-28.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the machine learning method for classifying text sequences as containing PII of Medalion to incorporate the sliding window text parser for generating text sequences for PII classification, as taught by Muthusrinivasan. One of ordinary skill in the art would be motivated to integrate the sliding window text parser into Medalion, with a reasonable expectation of success, in order to increase the accuracy of matching information to a PII type definition by analyzing surrounding contextual content. See Muthusrinivasan, 3:19-48.
	Medalion-Muthusrinivasan does not expressly disclose in response to an input method editor (IME) receiving a text input by a user; and responsive to a determination that the predicted text category is not private, learning, using the first sequence of words, usage habits of the user in using the IME.
	Cai discloses in response to an input method editor (IME) receiving a text input by a user; and responsive to a determination that the predicted text category is not private, learning, using the first sequence of words, usage habits of the user in using the IME. Cai discloses a computer-implemented method to "provide users of third party IME software with a level of control over the undesirable recording or storing and/or uploading … of the users' sensitive private or personal information." Cai, ¶ 46. Figure 5 illustrates method 300 "for identifying privacy information of a user who is entering information using network input methods" (e.g. using a third party IME). At 308, "an operation analyzes the information being input by the user (or already input by the user)" and at 312, "a comparison operation checks whether the user is indeed entering privacy information." At 316, if the "user is entering privacy information an operation … may prevent the IME from recording or storing and/or uploading the identified privacy information relating to the user." Cai discloses that "[i]f the user is not entering privacy information, the method may branch back to the analyze input information operation in block 308." Id. at ¶¶ 62-65. Accordingly, if the method determines that the text input does not contain privacy information, then the IME is able to record, store, and/or upload the input information. Cai discloses that an IME will "tend to improve user input efficiency … by generating popular words used by a particular user, or by personalizing the dictionary of a particular user" i.e. learn usage habits of user. Id. at ¶ 42; See Also ¶ 44 (third party IME learns saved entered information for convenience; method prevents third party IME from recording sensitive personal or private information of a user).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of determining whether text input contains PII of Medalion-Muthusrinivasan to incorporate the method of determining whether text input in an IME contains PII as taught by Cai. One of ordinary skill in the art would be motivated to integrate determining whether text input in an IME contains PII into Medalion-Muthusrinivasan, with a reasonable expectation of success, in order to "provide users of [a] third party IME software with a level of control over the undesirable recording … by the third party IME software of the users' sensitive private or personal information." Cai, ¶ 46.

Claim 2
	Medalion discloses wherein the first sequence of words does not include a stop word. [NON-FUNCTIONAL DESCRIPTIVE MATERIAL] This limitation has no patentable weight, because it is directed to non-functional descriptive material. This limitation merely conveys meaning of the "first sequence of words" to a human reader independent of the computer-implemented method. There is no functional relationship between the claimed method and the "stop word"  because the functional programming of the method does not change based on what the "first sequence of words" represents; these limitations merely describe the data being processed to a human reader. See MPEP 2111.05. In short, there is no recitation of a step of determining a stop word nor filtering a stop word. The fact that the first sequence of words does not (or does) contain a stop word means nothing as to the steps of the method.
	Nonetheless, Medalion discloses that PII system 100 includes filters 104 for removing "any text data elements that are not considered important for PII analysis," such as "known insignificant strings, words, portions of words, phrases, or tokens." In one embodiment, a "term removal dictionary (e.g. a dictionary of insignificant terms or tokens) is used to filter insignificant data before further analysis" (i.e. a stop word dictionary). Medalion, ¶¶ 52-53.

Claim 3
	Muthusrinivasan discloses wherein determining whether the at least one text input is a privacy word comprises further comprising: generating a second sequence of words from the text input by applying the sliding window to the text input, the second sequence of words including a word not included in the first sequence of words; predicting, using the text classification model, a text category for the second sequence of words, determining whether the predicted text category for the second sequence of words is private; and responsive to a determination that the predicted text category is not private, learning, using the second sequence of words, usage habits of the user in using the IME. Muthusrinivasan discloses "methods for detecting certain types of personally identifiable information included in resource content." Muthusrinivasan, 1:65-67. In one embodiment, regular expressions are "used to match strings of text … that correspond[] to PII type information." Id. at 6:61-63. The method uses a parser 302 to "parse[] the content of [a] resource for inspection by the PII … detector." The "parser uses a sliding window to parse the content of the resource," and "can use a sliding window of up to m words." Parser 302 uses the sliding window by selecting the first m words, and then "processing the data to detect PII type information." The sliding window moves by deleting one or the selected words and adding a next word in the sequence of the content. Id. at 7:5-28.

Claim 4
	Muthusrinivasan discloses wherein the sequence of n words includes a trigram. Muthusrinivasan discloses that the sliding window may comprise "up to m words (e.g., 40 words, where each word is a continuous sequence of alphanumeric characters that does not include a space or punctuation mark)." Muthusrinivasan, 7:13-21. Accordingly, the disclosure at least suggests that the range of m could be one to forty words; including three words (i.e. a trigram).

Claim 5
	Medalion discloses wherein determining whether the predicted text category for the first sequence of words is private is based on text categories specified to be private. In one embodiment, PII detection system 110 uses "pattern-based matchers 106" for matching "known patterns for PII," including "social security numbers, credit card numbers, passport numbers, and other known PII patterns." Medalion, ¶ 55. Further, Medalion discloses that the neural network model categorizes text data elements as (1) category of comprising personally identifiable information (i.e. private), and (2) category of not comprising personally identifiable information. See Id. at ¶¶ 100-102.

Claims 6-12
	Claim 6 is drawn to a method of determining whether user text input contains private information using a text classification model. Claim 1 is drawn to a method for generating a text classification model for determining whether user text input contains private information. Accordingly, claims 6-12 are rejected as indicated in the rejection of claims 1, 4, 2, 5, 3, 2, and 5.

Claims 17-23
	Claims 17-23 recite a system configured to perform the steps of the method recited in claims 1, 4, 2, 5, 3, 2, and 5. Accordingly, claims 17-23 are rejected as indicated in the rejection of claims 1, 4, 2, 5, 3, 2, and 5.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 and 17-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D MILLS whose telephone number is (571)270-3172. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA PADMANABHAN can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK D MILLS/Primary Examiner, Art Unit 2176                                                                                                                                                                                                        September 24, 2022